PER CURIAM:
Epitomized Opinion.
This was an a<tion brought b” Critchfield to recover for legal services and xpenses in connection with a suit brought by Price against the Pennsylvania Railroad. The evidence disclosed that most dUhe services were rendered as an investigator |[^Her than as an attorney. The court rendered a fragment for the plaintiff. The defendent prosecuted enor. In sustaining the judgment of the lower court, the Court of Appeals held:
1. Regardless of whether the services were rendered as an attorney or merely as an investigator the plaintiff was entitled to a judgment for the services so rendered and that substantial justice was done in the rendition of such judgment.